DETAILED ACTION
Response to Amendment
The amendment filed on 10/29/2020 has been considered. 

Allowable Subject Matter
Claims 2, 6, 16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claims 3-4, 7-15, 17-23 also objected because of their dependence of an objected claim.

Prior arts of reference fail to teach claim limitation of claim(s):

2. wherein antireflective film comprises: a black layer disposed on the touch sensor; and a white layer disposed between the black layer and the touch sensor to overlap the black layer.  

6. wherein the black layer has a same line width as the white layer, and is disposed on an upper surface of the white layer.  

16. further comprising: a routing line connected to the touch sensor, wherein the antireflective film overlaps the routing line.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bang et al. (2020/0161398) “Bang” in view of Park (2019/0214596).

As of claim 1, Bang teaches: 
A display panel comprising: 
a light-emitting element (LED Fig.2) disposed on a substrate (110 Fig.2); 
an encapsulation unit (EN Fig.2) disposed on the light-emitting element ([0076] teaches EN may encapsulate the LED); 
a touch sensor disposed on the encapsulation unit ([0080, 1115], Fig.2 TP in DA may be on top surface of EN).

Bang fails to teach wherein said
an antireflective film disposed on the touch sensor, the antireflective film located in a non-emission area, excluding an emission area, in which the light-emitting element is disposed.  

However, Park teaches wherein said


Therefore, it would be obvious to one ordinary skill in the art at the time of the effective filing date to combine Bang’s apparatus with the teaching of Park’s as shown above, so to prevent light being transmitted through it. 

As of claim 5, Bang teaches
wherein the encapsulation unit includes at least one inorganic encapsulation layer and at least one organic encapsulation layer ([0160]).  

As of claim 24, Bang teaches
A display device, comprising: a display panel according to claim 1 ([0008]). 

Response to Arguments
Applicant's arguments filed on 12/10/2020 have been fully considered but they are not persuasive. On pages 2 to 3 of Applicant’s remarks, Applicant argues that “The Office Action relies upon a combination of Bang and Park to reject claim 1. At a minimum, it is respectfully submitted that Bang and Park, in any combination, fail to teach or suggest the specifics of “an antireflective film disposed on the touch sensor, the antireflective film located in a non-emission area, excluding an emission area, in which the light-emitting element is disposed,” as recited in claim 1. The Office Action admits that Bang does not disclose or suggest the recited feature of the antireflective film and relies upon Park to disclose the features regarding the antireflective film. See Office Action at pages 3-4.



Rather, Park discloses that the polarization film (39) is located on the encapsulation structure (31) and the polarization film (39) has a hole (hi) corresponding to the light transmitting region (210). See Park, ^ [0110]. As shown in FIGs. 1 and 2 of Park, the electroluminescent device of Park includes an emission area (100) and a non-emission area (200), and the non-emission area (200) includes an outer non-emission area (200a) and an inner non-emission area (200b) including the light transmitting region (210). Accordingly, Park’s polarization film (39) is located in the emission area (100) in which the light-emitting element

is disposed, excluding the light transmitting region (210) of the non-emission area 200. In

contrast to Park, claim 1 specifies the specific features of “an antireflective film disposed on the touch sensor, the antireflective film located in a non-emission area, excluding an emission area, in which the light-emitting element is disposed” which is not found in Park.

Thus, claim 1 is patentable over the combination of Bang and Park”.

Examiner respectfully disagrees with Applicant’s assertion. Park teaches in [0110] that the polarization film 39 may have a hole h1 corresponding to the light transmitting region 210. Therefore, as shown in Fig.3, the polarization film 39 which the antireflective film located on the non-emission area excluding the emission area (hole h1)  corresponding to the light transmitting region 210 (see 210 Fig.21). Therefore, the antireflective film (39 Fig.3) is located in a non-emission area, excluding an emission area (210 Fig.21), in which the light-emitting element (10 Fig.2) is disposed (see [0100] that teaches “…an area through which light emitted from the optical member 10 located under the light transmitting region 210 upwardly passes”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/Primary Examiner, Art Unit 2628